NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

M.L. o/b/o MLL,

Plaintiff,
Civil Action No. 20-870 (MAS) (LHG)

Vv.

NORTH HUNTERDON-VOORHEES MEMORANDUM OPINION
REGIONAL HIGH SCHOOL DISTRICT

BOARD OF EDUCATION,

Defendant.

 

 

SHIPP, District Judge

This matter comes before the Court upon Cross-Motions for Summary Judgment filed by
Plaintiff M.I. (“Plaintiff’) o/b/o M.I. (ECF No. 12) and Defendant North Hunterdon-Voorhees
Regional High School Board of Education (“Defendant”) (ECF No. 13). Each party opposed the
other's motion (ECF Nos. 14, 15), and Defendant replied to Plaintiff's opposition (ECF No. 16).
The Court has carefully considered the parties’ submissions and decides the matter without oral
argument pursuant to Local Civil Rule 78.1. For the reasons set forth herein, Plaintiff's Motion is
granted in part and denied in part. In addition, Defendant’s Motion is denied.

I. BACKGROUND

The parties are familiar with the factual and procedural history of this matter and therefore
the Court recites only those facts necessary to resolve the instant Motions. See MCL. ex rel. ML
v. N. Hunterdon-Voorhees Reg’l High Sch. Bd. af Educ., No. 17-1887 (AET-LHG), 2018 WL

902265 (D.N.J. Feb. 15, 2018). Plaintiff is M.I.’s mother. It is undisputed that at all times relevant,
M.I. resided within the geographic region of Defendant’s regional high school district and
remained eligible for special education and related services.’ (Def.’s Statement of Material Facts
(“DSMF”) §§ 1-2, ECF No. 13-1; Pl.’s Resp. to DSMF (“PRDSMF”) §f| 1-2, ECF No. 14.)

A. Prior District Court Proceeding

In February 2018, the Court affirmed an Administrative Law Judge’s (“ALJ”) finding that
Plaintiff failed to timely notify Defendant of M.I.’s unilateral placement at the Pennington School
(“Pennington”), a private out-of-district placement. M.C.L., 2018 WL 902265, at *3, *5, *8. The
Court, however, “reject[ed] the ALJ's legal conclusion, reached without equitable analysis, that
Plaintiff's behavior was so unreasonable as to bar any reimbursement.” /d. at *7. Consequently,
the Court remanded the matter to the ALJ to determine whether Plaintiff “is entitled to any
reimbursement of tuition despite the failure to provide timely notice, and therein potentially reach
the [unaddressed] questions of whether [Defendant’s] proposed [Individual Education Program
(‘IEP’)] would provide M.1. with [a Free and Appropriate Public Education (‘FAPE’)] and whether
Pennington was an appropriate placement.” /c/. at *8.

B. Administrative Proceeding

On remand, the matter was reassigned to another ALJ who, after a five-day evidentiary
hearing, concluded that: (1) Defendant's proposed IEP did not offer M.I. a FAPE and that
Pennington was a proper placement; and (2) Plaintiff's “conduct was so unreasonable as to serve
as a bar to the relief she seeks”—tuition reimbursement.” (DSMF §# 11, 13; PRDSMF §f I1, 13;

ALJ Op. 21, 23, 25, Ex. A to Compl., ECF No. |.) For purposes of the instant Motions, Defendant

 

' In the third grade, M.I. was diagnosed with dyslexia and ADHD. (Pl.’s Statement of Material
Facts (*PSMF”) 4 1, ECF No. 12-12; Def.’s Resp. to PSMF (“DRPSMF”) § 1, ECF No. 15-2.)

? As discussed below, the ALJ also denied Plaintiff's motion to amend the petition to include the
2017-2018 academic year. (See ALJ Op. 3.)

tho
does not challenge the ALJ's determinations that it did not offer a FAPE or that placement at
Pennington was appropriate. (Def.’s Moving Br. 7, ECF No. 13-2.) Plaintiff, on the other hand,
challenges the ALJ’s denial of tuition reimbursement.
1. Factual Background

During M.I.’s eighth grade year, the parties began a transition plan for M.1. to attend high
school at North Hunterdon High School (“North Hunterdon”) beginning in fall 2016. (ALJ Op. 7;
PSMF 4 6; DRPSMF 76.) At the time, M.I. attended the Craig School (“Craig”) pursuant to a
settlement agreement with the Clinton School District (“Clinton”). (ALJ Op. 6; PSMF { 3;
DRPSMF § 3.) In November 2015, Plaintiff prepared an enrollment application for M.1. to attend
Pennington. AZC.£, 2018 WL 902265, at *3 n.4, *5. That same month, Plaintiff also met with
Defendant's director of special services concerning M.I.’s potential placement at North Hunterdon.
(ALJ Op. 6-7.) At that meeting, Plaintiff and the director agreed to have a North Hunterdon case
manager observe M.I. during a class at Craig; the observation took place in December 2015. (/d.;
but see PSMF § 6 (seemingly maintaining that the observation did not take place prior to January
2016).)

On January 19, 2016, Plaintiff met with Clinton and North Hunterdon personnel to discuss
and review a proposed transitional JEP, which Clinton proposed for M.I.’s transition to North
Hunterdon.? (ALJ Op. 7; PSMF § 6; DRPSMF 6.) According to the ALJ, during the meeting,

Plaintiff voiced concerns about the proposed IEP but “was assured that North Hunterdon High

 

> The ALJ explained that under the applicable laws, Clinton was responsible for M.1.’s educational
program until June 30, 2016, and that Defendant became responsible on July 1, 2016. (ALJ Op.
19.) Consequently, Clinton issued the IEP, which appears to have consisted of a spring 2016
program at Craig and a proposed fall 2016 program for M.I. at North Hunterdon, (See id. at 11-12
(indicating that the January 2016 [EP “address[ed] the period from January 19, 2016, through
January 18, 2017”); see also id. at 7 (noting Plaintiff “was advised that since the IEP straddled two
academic years, she should sign it so that M.1. could finish eighth grade at Craig”).)
School would have a new IEP for her, and that there was no additional information that she could
be given at that time.” (ALJ Op. 7.) The ALJ also noted that Plaintiff was “advised” to sign the
IEP “so that M.L. could finish eighth grade at Craig.” (/d.) That same day, Plaintiff signed the IEP,
enrolled M.1. at North Hunterdon, and agreed to visit the high school in March 2016. (/d.; PSMF
$ 6-7; DRPSMF ff 6-7.)

On March 16, 2016, Plaintiff and M.I. visited North Hunterdon. (ALJ Op. 8; PSMF { 8;
DRPSMF J 8.) M.I. was evaluated for Read 180 during the visit.’ (ALJ Op. 8.) Plaintiff, to a
disputed extent, met with members of Defendant’s child study team and received information
regarding M.I.’s proposed program. (ALJ. Op. 8-9; PSMF € 8; DRPSMF { 8.) Shortly before the
visit to North Hunterdon, on March 10, 2016, M.1. was accepted at Pennington. (ALJ Op. 9.) And
in May 2016, Plaintiff submitted a signed enro!lment contract to Pennington to hold M.I.’s
placement. (ALJ Op. 9; PSMF 9; DRPSMF 49.) The ALJ observed that, during this time,
Defendant sent Plaintiff correspondence (1) inviting Plaintiff to “open an online account to access
high-school-related information” and (2) containing a schedule of M.I.’s classes. (ALJ Op. 9.)

On July 7, 2016, Plaintiff received a revised draft IEP from Defendant dated July 5, 2016.
(ALJ Op. 9-10; PSMF 7 10; DRPSMF 10.) According to Plaintiff, the proposed program did not
offer M.I. a FAPE. (ALJ Op. 10; PSMF 4 10.) On July 11, 2016, Plaintiff wrote to Clinton to
express her concerns and requested an out-of-district placement for M.I. (ALJ Op. 10.) Sometime

thereafter, Plaintiff forwarded Defendant a letter dated July 14, 2016 from Craig recommending

 

+ The ALJ explained that Plaintiff “did not receive the Read 180 results until August. It was
explained that they were forwarded to Clinton, its personnel were supposed to send them, and they
neglected to do so. The scores reflected that M.I. was reading at grade level and that Read 180 was
not an appropriate intervention for her.” (ALJ Op. 9 n.5.)
Pennington as an appropriate placement for M.I. AZC.L, 2018 WL 902265, at *3; (see ALJ Op.
10.) On July 19, 2016, Plaintiff filed a due process petition which states that Plaintiff:

seeks tuition reimbursement for the placement of [M.1.] in an out of

district private school as a result of [Defendant's] failure to provide

the child with an acceptable IEP and proof that [Defendant] ha{d]

the ability to provide a [FAPE]. In the alternative, [Plaintiff is] open

to discussing the possibility of [Defendant’s] proposed IEP, if any,

to determine whether [Defendant] is capable of providing a [FAPE]

to the child.
(Due Process Pet., Ex. A to Pl.’s Moving Br., ECF No. 12-2.) That same day, Plaintiff also sent
Defendant e-mail correspondence advising that she would be exercising procedural safeguards to
dispute the IEP. A4.C./., 2018 WL 902265, at *3; (ALJ Op. 11.) On July 20, 2016, Defendant
responded and offered to meet with Plaintiff. (ALJ Op. 11.) On July 30, 2016, Plaintiff made a
$9,500 payment to Pennington to reserve M.I.’s placement. (/d. at 10; PSMF 4.13; DRPSMF { 13.)
The parties ultimately met on or around August 15, 2016 with counse! present. (PSMF § 15;
DRPSMF 4 15; see ALJ Op. 11.) At that meeting, Defendant allegedly presented the same July
2016 proposed IEP, which Plaintiff again rejected. (PSMF { 15.)

M.I. did not attend the first day of high school at North Hunterdon on August 24, 2016.

(ALJ Op. 11.) On September 1, 2016, Plaintiff sent Defendant e-mail correspondence advising
that M.I, had been unilaterally placed at Pennington. (/d.)

2. ALJ's Findings

The ALJ found that Plaintiff “presented as a concerned and loving parent, who genuinely

wants to see her daughter succeed. But she was a less-than-credible witness.” (/d. at 8.) In that
regard, the ALJ noted that Plaintiff offered vague answers to certain questions. (See e.g., id. at 8

(“On cross-examination, pointed questions about whether critical information was shared with

school personnel were often met with “| do not remember.””); id. (“When asked if she signed an

Lath
[e]nrollment [c]ontract at the Pennington School in May 2016, [Plaintiff] stated, “] don’t remember
what it was that I signed. | signed something.’ [Plaintiff] later confirmed that she holds a law
degree, making any confusion that the document she signed was a contract less than believable.”);
id. at 10 (“But when asked at the hearing if she had alerted anyone in Clinton about the status of
the Pennington School placement, [Plaintiff] replied, ‘! don’t remember.””); id. (‘When asked if
she had a conversation with Craig .. . advising her that M.1. had been accepted at Pennington,
[Plaintiff] replied, *! might have.” [Plaintiff] later changed her testimony and said she told no one
about the Pennington acceptance because she wanted to keep her options open.”).)

In reaching its decision, the ALJ found that Plaintiff's “statement that the family was
actively considering placement at the public high school was disingenuous.” (/d. at 10—11; see ied.
at 11 (finding that “[i]t strains credibility that parents would spend close to $10,000 to hold a spot
at a school in which they did not earnestly intend to enroll their daughter.” (/d. at 11.) According
to the ALJ:

These parents reached out to [Defendant] only to set up a
reimbursement claim. [The parents] actively, and secretly, pursued
private-high-school placement. They did not attend JEP meetings
earnestly seeking to collaborate on the development of an
appropriate educational plan for M.J. A wholly inadequate IEP was
readily signed by [Plaintiff] when it achieved her goal of continuing
M.I. at the Craig School, notwithstanding the fact that the very same
IEP placed her daughter in a mainstream high-school setting with
few supports. [Plaintiff] urged that she earnestly visited the high-
school program, but she did so [while] simultaneously applying to
private schools and without letting on that she was doing so. Not
once did she say that the program offered by [Defendant] was so
inadequate that she might need to privately place M.I. if the district
did not adjust or amend the IEP in the ways she saw appropriate.
(id. at 24.) The ALJ also found that Plaintiff notified Defendant for the first time on September 1,

2016, when Plaintiff sent Defendant e-mail correspondence advising that M.I. had been

unilaterally placed at Pennington. (/dé. at 11.) The ALJ, therefore, concluded that Plaintiff's
“conduct was so unreasonable as to serve as a bar to the relief she seeks. Her notice was not just a
bit late, it was egregiously late, and was colored by an utter lack of candor.” (/d. at 25.) This appeal
followed.
Il. LEGAL STANDARD

“The standard of review under which this Court considers an appeal of a[n ALJ] decision
under the IDEA differs from that governing the typical review of summary judgment.” M.A. ex
rel. G.A. v. Voorhees Twp. Bd. of Educ., 202 F. Supp. 2d 345, 359 (D.N.J. 2002), aff'd, 65 F. App’x
404 (3d Cir. 2003). “When deciding an IDEA case, the District Court applies a modified version
of de novo review and is required to give due weight to the factual findings of the ALJ.” £.£. ex
rel. M.S. v. Ramsey Bd. of Educ., 435 F.3d 384, 389 (3d Cir. 2006) (citations omitted). “Factual
findings from the administrative proceedings are to be considered prima facie correct, and if the
reviewing court does not adhere to those findings, it is obliged to explain why.” D.S. ex rel. D.S.
v. Bayonne Bd. of Educ., 602 F.3d 553, 564 (3d Cir. 2010) (internal quotation marks and citation
omitted). An ALJ’s legal determinations, on the other hand, are reviewed de novo. Moorestown
Twp. Bd. of Educ. v. S.D. ex rel. M.D., 81 F. Supp. 2d 1057, 1064 (D.N.J. 2011). “Applying these
standards, the district court may make findings ‘based on the preponderance of the evidence and
grant the relief it deems appropriate, including an award of attorney's fees, a requirement for
reimbursement for a private educational placement, and a direction for the provision of a
compensatory education.’” /d. (quoting Bayonne, 602 F.3d at 564).
Ill. DISCUSSION

On appeal, Plaintiff argues that the ALJ erred in denying her: (1) request for tuition

reimbursement for the 2016-2017 academic year; and (2) motion to amend the petition to include
the 2017-2018 academic year. (Pl.’s Moving Br. 1 1—18, ECF No. 12-13.) Plaintiff also argues that
she is entitled to attorneys’ fees. (/¢. at 8-11.) The Court addresses each argument in turn.

A. Tuition Reimbursement

The IDEA “requires States receiving federal funding to make a [FAPE] available to all
children with disabilities residing in the State[.]” Forest Grove Sch. Dist. v. T.A., 557 U.S, 230,
232 (2009). “If parents believe that the school district is not providing a FAPE for their child, they
may unliterally remove him [or her] from the school, enroll him [or her] in a different school, and
seek tuition reimbursement for the cost of the alternative placement.” Munir ex rel. O.M. v.
Pottsville Area Sch. Dist., 723 F.3d 423, 426 (3d Cir. 2013) (citation omitted). The IDEA
“authorizes reimbursement for the cost of private special-education services when a school district
fails to provide a FAPE and the private-school placement is appropriate[.]” Forest Grove, 537 U.S.
at 247. Nevertheless, “parents who unilaterally change their child’s placement during the pendency
of review proceedings, without the consent of state or local school officials, do so at their own
financial risk.” Sch. Comm. of Burlington v. Dep't of Educ. of Mass., 47\ U.S. 359, 373-74 (1985).

“Under [the] IDEA and the corresponding New Jersey regulation, the cost of
reimbursement may be reduced or denied if, “10 business days. . . prior to the removal of the child
from the public school, the parents did not give written notice to the’ district of their concerns and
their ‘intent to enroll their child in a private school at public expense.” ALL. ex rel. V.L. v.
Marlboro Twp. Bd. of Educ., No. 16-9324, 2017 WL 5463347, at *7 (D.N.J. Nov. 14, 2017)
(second alteration in original) (citing 20 U.S.C. § 1412(a)(10)(C) Gi); N.J. Stat. Ann. § 6A:14-
2.10(c)(2)). Reimbursement may also be reduced or denied “upon a judicial finding of
unreasonableness with respect to actions taken by the parents.” 20 U.S.C.

§ 1412(a)(LO)C)GIDCID; N.J. Stat. Ann. § 6A:14-2.10(c)(4}. The reviewing judge “retain[s]
discretion to reduce the amount of a reimbursement award if the equities so warrant[.]” Forest
Grove, 557 U.S. at 247.

Here, Plaintiff does not dispute that she failed to timely notify Defendant of her intent to
unilaterally place M.I. at Pennington. (PI.’s Moving Br. 13 (“Timely notice is not an issue in this
action.”).) Rather, Plaintiff challenges the ALJ's conclusion that she acted so unreasonably so as
to warrant a complete denial of tuition reimbursement. Based on the record before it, the Court
finds that Plaintiff is entitled to partial tuition reimbursement.

As a preliminary matter, the Court disagrees with the ALJ’s finding that Plaintiff only
provided Defendant with notice for the first time on September 1, 2016. (See ALJ Op. 11.) The
IDEA requires that parents provide the district with written notice of their concerns and their intent
to enroll their child in a private school at public expense. H.L., 2017 WL 5463347, at *7 (citing 20
U.S.C. § 1412(a)(10)(C)iii)(1)). As the Court previously found, “[a]t the earliest, Plaintiff rejected
the IEP and gave notice of intent to seek tuition reimbursement in the [d]ue [p]rocess [p]etition on
July 19, 2016.7 MCL, 2018 WL 902265, at *5; see Due Process Pet. (providing that Plaintiff
sought “tuition reimbursement for the placement of [M.|.] in an out of district private schoo! as a
result of [Defendant's] failure to provide [M.I] with an acceptable IEP”). In finding otherwise, the
ALJ did not explain why the petition did not serve as adequate notice. Because the petition
expressed that Plaintiff rejected Defendant's proposed IEP and that she intended to seek tuition
reimbursement for an out-of-district placement, the Court again finds Plaintiff provided Defendant

with adequate—although untimely—notice on July 19, 2016.

 

5 «MI. was considered removed when Plaintiff signed the Pennington enrollment contract in May
2016.” MC.L, 2018 WL 902265, at *5.
Next, the Court addresses the ALJ‘s conclusion concerning unreasonableness. In denying
tuition reimbursement, the ALJ found that Plaintiff's notice was “egregiously late” and that
Plaintiff was not genuinely seeking to enroll M.i. at North Hunterdon. (ALJ Op. 24-25.) Moreover,
according to the ALJ, Plaintiff “did not collaborate with [Defendant].” (/d. at 16.) The record,
however, suggests otherwise. For example, in reaching its decision, the ALJ found that “[a] wholly
inadequate IEP was readily signed by [Plaintiff in January 2016,] when it achieved her goal of
continuing M.1. at the Craig School, notwithstanding the fact that the very same IEP placed her
daughter in a mainstream high-school setting with few supports.” (/d. at 24.) But by the ALJ's
own account, despite voicing her concerns about the proposed JEP during the January 2016
meeting, Plaintiff was “advised” to sign the IEP “so that M.I. could finish eighth grade at Craig”
and “was assured that North Hunterdon High School would have a new IEP for her[.]” (/d. at 7.)
And as the ALJ found, the “new” JEP did not offer M.I. a FAPE. (/d. at 21-22.) The ALJ also
found that “[nJot once did [Plaintiff] say that the program offered by [Defendant] was so
inadequate that she might need to privately place M.1. if the district did not adjust or amend the
IEP in the ways she saw appropriate.” (ALJ Op. 24.) But as the ALJ observed, after receiving the
July 2016 IEP, Plaintiff filed the due process petition, contacted North Hunterdon to express her
concern, and thereafter met with North Hunterdon in August 2016 when they mediated the IEP
impasse. (/d. at 11.) That Plaintiff disagreed with Defendant's proposed IEP does not support a
finding that Plaintiff acted unreasonably . See Upper Freehold Reg'l Bd. of Educ. v. T.W., 496 F.
App’x 238, 243 (3d Cir. 2012) (“To say that Cape Henlopen would apply to totally bar parents
from reimbursement after negotiations reached an impasse is to fault them for failing to agree to

whatever the school district presents, whether or not justified.”’)
The ALJ's finding regarding lack of collaboration is also not supported by the record. A

Third Circuit case cited by Defendant supports this position. In their Moving Brief, Defendant
cites to C.H. v. Cape Henlopen Sch. Dist., 606 F.3d 59 (3d Cir. 2010), to support its argument that
Plaintiff is not entitled to tuition reimbursement. (Def.°s Moving Br. 10-11.) There, the court
denied tuition reimbursement because the parents did not provide timely notice and it was
undisputed that “the [pJarents’ conduct in delaying the continuation of the IEP meeting and
cancelling the speech and language evaluation substantially precluded any possibility that the
[d]istrict could timely develop an appropriate IEP for C.H. and provide the necessary services to
him[.]° C.H., 606 F.3d at 71. The court explained:

The [pJarents here have disregarded their obligation to cooperate

and assist in the formulation of an IEP, and failed to timely notify

the [dJistrict of their intent to seek private school tuition

reimbursement. We believe these are among the unreasonable] . . .

actions taken by the parents that Congress contemplated when it

gave courts the authority to equitably reduce or eliminate tuition

reimbursement.
id. (third and fourth alterations in original) (internal quotation marks and citation omitted); see
also WD. ex rel. W.C.D. v. Watchung Hills Reg't High Sch. Bd. of Educ., 602 F. App’x 563, 567—
68 (3d Cir. 2015) (“We, and other courts, have previously denied reimbursement when, as in this
instance, the parent fails to satisfy the obligation to cooperate and assist in the formulation of an
IEP, and... to timely notify the [d]istrict of [the] intent to seek private school tuition
reimbursement.” (first and third alterations in original) (internal quotation marks and citation
omitted)).

After review, the Court maintains that “this is not a case in which either party’s conduct

evidences bad faith. The parents here were not obstructionist or uncooperative.” A£C.2, 2018 WL

902265, at *7. Indeed, the ALJ noted Plaintiff met with North Hunterdon personnel in January
2016 and {ater visited the high school where she, although the extent of this meeting is disputed,
met with high-schoo! personnel to discuss M.I.’s proposed program. (ALJ Op. 7-8; PSMF 8;
DRPSMF 4 8.); see also M.C.L, 2018 WL 902265, at *7 (noting that “in January, March, April,
May, and July 2016, the parents attended IEP meetings”). And M.I. was evaluated for Read 180
during the March 2016 high school visit. (ALJ Op. 8.) Notably, neither the ALJ nor Defendant
suggest that Plaintiff was unresponsive, failed to attend a scheduled meeting, or failed to make
M.I. available for any evaluation. On these facts, the Court finds that Plaintiff's conduct was not
50 unreasonable so as to warrant a complete denial of tuition reimbursement. The Court,
accordingly, grants Plaintiff's Motion to the extent it challenges the ALJ’s ruling regarding tuition
reimbursement.

In reaching its decision, the Court does not suggest that Plaintiff is without fault. The Court
is mindful that the ALJ found that Plaintiff presented as a less-than-credible witness and agrees
that Plaintiff should have disclosed M.I.’s enrollment at Pennington sooner. But the Court cannot
find that Plaintiff acted so unreasonably to warrant a wholesale denial of tuition reimbursement.
Moreover, the Court finds that Plaintiff's untimely notice alone does not warrant denial of tuition
reimbursement. “Indeed, several courts have exercised their equitable discretion to permit parents
to recover the full or partial cost of reimbursement, despite the parents’ failure to provide timely
notice as required under [the] IDEA and the corresponding New Jersey regulation.” H.L., 2017
WL 5463347, at *8 (collecting cases). Thus, for the above-stated reasons, the Court finds that

Plaintiff is entitled to partial tuition reimbursement.®

 

® The Court reserves judgment on the award amount. In the Complaint, Plaintiff indicates that she
seeks the “full amount of costs expended with respect to M.I.°s placement at Pennington(,]”
including the “full amount of tuition they paid, all transportation costs, and any and all other related
costs.” (Compl. 12, ECF No. 1.) Plaintiff, however, does not specify the amount of the tuition or
any of the related costs. The Court will set a deadline for Plaintiff to file a supplemental submission

12
B. Amendment of Pleadings
Plaintiff argues that the ALJ erred in denying her motion to amend the petition to include
the 2017-2018 academic year. (PI.’s Moving Br. 16-18.) In that regard, Plaintiff asserts that:
[b]y way of letter dated October 3, 2018, [the ALJ] notified the
parties that she was in possession of Plaintiff's January 10, 2017 and
January 18, 20!7 requests to amend the [d]ue [p]rocess [p]etition to
include the December 21, 2016 {EP. [The ALJ] noted that the
[Office of Administrative Law’s] file did not contain an order
granting Plaintiff's motion to amend, and therefore was limiting the
scope of the hearing to the proposed 2016-2017 IEP only.
(PSMF 9 22; DRPSMF § 22.)
In denying Plaintiff's motion, the ALJ found that Plaintiff failed to demonstrate the prior
ALJ granted the January 2017 requests. (ALJ Op. 3.) The ALJ also noted that Plaintiff could have,
but did not, include the December 2016 claim in her second due process petition filed in October
2018. (See id. at 3 n.2; see id. (noting there is a two-year statute of limitations for due process
matters).} The ALJ found that, instead, Plaintiff made an untimely motion on the first day of the
hearing on January 25, 2019, (/d. (citing N.J. Stat. Ann. § 6A:14-2.7(i)(2) (“Ifa petition is amended
by order of an [ALJ], the order shall be issued no later than five days prior to the date the matter
is heard”).) Finally, during a hearing addressing the motion, the ALJ noted that Defendant would
be prejudiced because it “didn’t have an opportunity to answer and review an amended petition.”
(Jan. 25, 2019 Hr’g Tr. 48:8-16, ECF No. 13-8.)
The Court declines to reverse the ALJ's decision denying Plaintiff's motion to amend.

Plaintiff does not dispute that her January 2019 request was untimely. Instead, Plaintiff argues that

in remanding this matter, the Court “did not limit Plaintiff from seeking reimbursement for only

 

in support of her request for reimbursement, including certification(s), itemized list(s) of costs,
and supporting exhibit(s).
the 2016-2017 school year.” (PI.’s Moving Br. 16.) But the Court's decision did not address claims
for any year other than those related to the 2016-2017 school year. And Plaintiff's unsupported
suggestion that the record is replete with facts relating to the 2017-2018 school year is unavailing.
(/d. at 18.) Plaintiff provides no citations to the record to support that position. (See id.) Plaintiff
therefore fails to demonstrate that the ALJ abused its discretion in denying her motion to amend.
The Court, accordingly, denies Plaintiff's Motion to the extent it challenges the ALJ’s ruling on
this issue.

Cc. Attorneys’ Fees

“The IDEA attorneys’ fee provision, like various other statutory fee-shifting provisions,
allows courts to award attorneys’ fees to a ‘prevailing party.” AZ. v. Ridley Sch. Dist., 868 F.3d
218, 224 (3d Cir. 2017). “[T]o ‘prevail’ under the [DEA, . . . a party must obtain a ‘material
alteration of the legal relationship of the parties’ that is ‘judicially sanctioned.’” /d. (citation
omitted). “Importantly, a party achieves a ‘material alteration’ of the parties’ legal relationship and
‘prevail[s]’ for attorneys’ fees purposes only if he obtains relief that is ‘in some way merit[s]-
based.”” /d, (alterations in original) (citation omitted).

Here, the ALJ ruled in Plaintiff's favor in concluding that Defendant's proposed IEP did
not offer M.J. a FAPE and that Pennington was a proper placement. (ALJ Op. 21, 23.) Having
found that Plaintiff is also entitled to partial tuition reimbursement, the Court finds that Plaintiff is
a prevailing party under the IDEA. The Court, accordingly, grants Plaintiff's Motion to the extent
it seeks attorneys’ fees under the IDEA. Plaintiff may submit a request for attorneys’ fees that

complies with Local Civil Rule 54.2 for the Court's consideration.
IV. CONCLUSION
For the foregoing reasons, Plaintiff's Motion is granted in part and denied in part. In
addition, Defendant’s Motion is denied. The Court will enter an Order consistent with this

Memorandum Opinion.

sf Michael A. Shipp
MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE
